Citation Nr: 1532155	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for the service-connected chronic low back strain with degenerative joint disease, degenerative disk disease in lumbar spine (hereinafter, "low back disability"), rated 20 percent disabling prior to December 23, 2009, and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1965 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on an appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, The Republic of the Philippines.  The case is now in the Jurisdiction of the RO in Oakland, California.

This case was before the Board in September 2014 when it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  For the period prior to December 23, 2009, service-connected low back disability was manifested by complaints of pain and forward flexion greater than 30 degrees; favorable ankylosis of the entire thoracolumbar spine was not shown; and incapacitating episodes were not shown.

2.  For the period beginning December 23, 2009, service-connected low back disability has been manifested by complaints of pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  The disability has not been productive of incapacitating episodes having a total duration of at least six weeks during any one-year period beginning December 23, 2009.


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent prior to December 23, 2009, and a rating in excess of 40 percent thereafter for service-connected low back disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 through 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2006 (prior to the initial adjudication of the claim in September 2006) of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs.  Also on file are pertinent post-service treatment records.  The Veteran has not identified any outstanding evidence that has not otherwise been obtained.

The Veteran was afforded VA examinations in 2006, 2009, 2010 and 2014.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes, as they are comprehensive and adequately address the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints and the findings made on physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

 Orthopedic manifestations of lumbar disc disease evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Prior to December 23, 2009

Historically, a January 1986 rating decision granted service connection and a 10 percent rating for chronic low back strain based on complaints in service and current findings of lumbosacral strain.  The Veteran submitted the instant claim for increased rating in June 2006.  He is currently in receipt of a 20 percent rating for this disability for the period prior to December 23, 2009.

A July 2006 VA spine examination report notes the Veteran's complaints of almost daily moderate low back pain.  He also complained of monthly flare-ups of symptoms lasting several hours, at which time he had difficulty standing and walking and lost some range of motion.  The Veteran reported using a low back corset and cane as needed.  On examination, the Veteran's posture was normal and gait was slightly antalgic.  No abnormal spine curvatures were found.  There was no ankylosis, atrophy, weakness, or guarding in the low back.  Mild tenderness, mild spasm and moderate pain with motion were noted in the lumbar sacrospinalis.  Forward flexion to 70 degrees with pain beginning at 50 degrees and extension to 20 degrees with pain beginning at 10 degrees were noted on both active and passive motion.  Combined range of motion was 170 degrees on both active and passive motion.  The examiner opined additional limitation of motion due to pain with repetitive use would be: 10 degrees of flexion, and 5 degrees of extension, bilateral lateroflexion and bilateral lateral rotation.  X-ray studies revealed lumbar spondylosis.

In July 2006 and April 2007 statements, the Veteran indicated that he avoided bending.  He also complained of pain associated with prolonged sitting, standing and walking.  VA and private treatment records dated from 2007 to 2009 note the Veteran's ongoing complaints and treatment (including physical therapy) for low back problems.  Private treatment records dated in November 2007 show that the Veteran tolerated physical therapy and noted "easiness" on doing back exercises.  VA X-rays studies obtained in April 2008 showed minimal degenerative changes.  VA X-ray studies obtained in March 2009 note normal lordosis with spurs along the anterior and lateral margins of the lumbar vertebral bodies; disk spaces were maintained.  A May 2009 VA treatment record notes findings of limitation of motion of the lumbar spine with mild stiffness but no spasms or listing.  A September 2009 VA MRI study revealed multiple levels of degenerative disc disease and neuroforaminal narrowing.

After reviewing the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted at any time during the appeal period.  The evidence does not indicate that the forward flexion of the thoracolumbar spine was 30 degrees or less, or that favorable ankylosis was present.  38 C.F.R. § 4.71a.  

Full consideration has been given to the Veteran's complaints of pain.  See DeLuca, supra.  However, the Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently-assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Although it was noted in the record that the Veteran exhibited pain on motion and some limitation of motion due to pain and during flare-ups, these findings have already been taken into consideration in the assignment of the current 20 percent rating and did not demonstrate additional functional limitation warranting a higher evaluation.

Further, as there is no record of physician prescribed bed rest due to service-connected low back disability during this period, a higher rating under Diagnostic Code 5243 is not warranted.  Accordingly, a rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.7.

While separate ratings for neurological symptoms has been assigned for this period, a higher rating for this disability has not been appealed by the Veteran and is therefore not for consideration at this time.

Beginning December 23, 2009

The Veteran is currently in receipt of a 40 percent rating for service-connected low back disability for the period beginning December 23, 2009.

Initially, the Board notes that the Veteran is receiving the maximum rating possible for limitation of motion of the lumbar spine, a higher rating is only available for unfavorable ankylosis of the lumbar spine or unfavorable ankylosis of the entire spine, or incapacitating episodes related to intervertebral disc syndrome.  38 C.F.R. 4.71a, Diagnostic Codes 5235-5243.  Accordingly, the provisions of 38 C.F.R. §§ 4.40 , 4.45 and 4.59, are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  To establish a higher rating, the evidence will have to demonstrate unfavorable ankylosis of the lumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months - incapacitating episodes require bed rest prescribed by a physician. 

A December 23, 2009 VA spine examination report notes the Veteran's complaints of daily severe back pain with flare-ups and some weakness and fatigability.  The Veteran reported that his back pain prevented him from sitting more than 10 minutes and walking for prolonged periods of time.  He reported that he was unable to exercise.  He denied any 24 hour incapacitation, bowel incontinence, or bladder incontinence.  The examiner noted that the Veteran had a slow, antalgic gait and leaned heavily on his cane.  He was unable to get up on the examination table.  He was wearing a back brace; when this was removed he had some spasm and loss of normal lumbar lordosis.  He was quite tender in the L5/S1 paravertebral musculature.  Range of motion with pain was: flexion to 15 degrees and extension to 0 degrees.  He was unable to forward flex more than twice due to complaints of discomfort.

A March 2010 VA opinion states that the Veteran's degenerative disk disease and degenerative joint disease of the lumbar spine is related to his service-connected low back strain. 

A September 2010 VA examination report notes the Veteran's complaints of constant, sharp back pain with associated weakness, fatigue, instability, lack of endurance, stiffness, heat and locking.  He denied swelling or redness.  Pain was the worse when walking greater than 30 yards, and standing or sitting longer than 5 minutes.  He described daily severe flare-ups but denied any incapacitating episodes, bowel incontinence, or urinary incontinence.  On examination, gait was not antalgic.  The Veteran used no assistive devices.  He had difficulty squatting, walking on his heels and walking on his toes.  There was lumbar spine tenderness at L5.  There was no deformity.  Active range of motion was: flexion to 40 degrees; extension to 15 degrees; and combined range of motion of 155 degrees.  There was no pain, weakness, fatigability, incoordination, or instability.  Range of motion testing was repeated three times with no additional loss of function.

VA and private treatment records dated from 2010 to 2014 note the Veteran's ongoing complaints and treatment for back pain and spasms.  No ankylosis was shown.  No physician prescribed bed rest was noted.  

A November 2014 VA examination report notes the Veteran's complaints of back pain with flare-ups.   On examination, ranges of motion were: forward flexion to 20 degrees with painful motion noted at 20 degrees; extension to 15 degrees, with painful motion noted at 15 degrees; right lateral flexion to 20 degrees, with painful motion noted at 20 degrees; left lateral flexion to 20 degrees, with painful motion noted at 20 degrees; right lateral rotation to 20 degrees, with painful motion noted at 20 degrees; and left lateral rotation to 25 degrees, with painful motion noted at 25 degrees. Ranges of motion measurements after repetitive use testing were: forward flexion: 20 degrees, extension: 15 degrees; right lateral flexion: 20 degrees; left lateral flexion: 20 degrees; right lateral rotation: 20; left lateral rotation: 15 degrees.  The examiner stated that symptoms noted with the Veteran's functional loss and/or functional impairment were less movement than normal and pain on movement.  The examiner stated that it was not feasible to comment on the actual numerical degree of limitation of motion because such commentary would be pure speculation. 

After a review of all the evidence in this case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a schedular rating in excess of 40 percent for the period beginning December 23, 2009.  See Hart, supra.  As noted above, evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine has not been shown.  While range of motion is far from full and movement is difficult, the medical evidence establishes that the Veteran still has motion of the lumbar spine despite the lumbar spine disability.  Additionally, the evidence does not show that the Veteran's low back disability is productive of incapacitating episodes (as defined above) of at least 6 weeks during any continuous 12 month-month period of the claim. 

Again, while separate ratings for neurological symptoms has been assigned for this period, a higher rating for this disability has not been appealed by the Veteran and is therefore not for consideration at this time.

Conclusion

Because the evidence in this case is not approximately balanced with regard to this issue, the benefit-of-the-doubt doctrine does not apply, and the claim for a higher schedular rating for service-connected low back disability must be denied.  See Gilbert, supra.


ORDER

An increased rating for the service-connected low back disability, rated 20 percent disabling prior to December 23, 2009, and 40 percent disabling beginning December 23, 2009, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


